DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/08/2022 has been entered. Claims 1, and 17-18 have been amended. Claims 1-11, 20, and 22 have been cancelled. Claims 12-19, 21 and 23-33 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 12-14, 16, 18, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Massie, II et al. (US 5,490,550), in view of Charles et al. (US 3,395,744), in view of Kimura (US 3,629,253).
Regarding claims 12, 23-25, Massie discloses a cut resistant pneumatic tire having a tread 18 – (corresponds to a vehicle tire). The tire to include the use of a carcass plies with at least one body ply 14, and a single brass coated steel wire 22, see FIG-2, 3, 5 and Col 3 line 9 – (construed as a single steel cord-containing belt ply) positioned radially inward of the tread 18 and radially outward of the carcass 14.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The single steel cord-containing wire 22 is rubber reinforced with steel warp cords bi-axially woven with steel weft cords, having a making an angle of bi-axial angle of about 30° to 89°, see Col 3 line 53 - (which sufficiently discloses the claimed about 25 to about 70 degrees).
Massie does not explicitly disclose the use of synthetic pick cords connecting the steel warp cords and steel weft cords; or their elongation at break values. However, it is well known in the art that weft cords are often referred to as pick cords. And for belt packages to use synthetic materials having specified elongation at break values.
Charles discloses a woven fabric containing warp and weft threads, where the weft threads may also be referred to as pick or filling threads. And where the sole function of the weft threads is to hold the warp cords in their proper places, keeping the warp cords uniformly spaced and from touching one another, see Col 1 lines 23-32. Additionally, the weft threads are formable as a synthetic resin i.e. nylon and the like, see Col 3 lines 21-36.
Kimura discloses it is known to use synthetic materials such as polyamide (aramid), nylon and polyester yarns in tire components such as tire cords, see Col 5 lines 64-70. And where the use of synthetic materials provides excellent drawability, high Young's modulus and superior heat resistivity, see Col 1 lines 1-5. Kimura further discloses favorable measures of elongation at break of certain synthetic materials, of which polyester is 19% and nylon is 24%, see Table 9 - (corresponds to a synthetic material having an elongation at break of no less than 5% and up to about 30%
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Massie’s belt package to include weft cords as synthetic pick cords as reasonably suggested by Charles and where the synthetic cord materials have an elongation at break of 19% for polyester or 24% for nylon as taught by Kimura to provide the tire with a means for keeping the warp cords uniformly spaced and from touching one another and where the materials thereof have superior heat resistivity. 
Furthermore, with respect to the limitations of claims 23-25 having nylon or polyester cord materials: The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07. It being emphasized Charles does not limit the use of its cord material and explicitly discloses the use of polyester, nylon and combinations of other synthetics as weft material. Also, Applicant has not provided a conclusive showing of unexpected results to establish a criticality for the claimed pick cords (original disclosure simply includes a single example including the inventive pick cords- lack of comparative examples having non-inventive pick cords). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 13-14, 16, Modified Massie further discloses the warp and weft cords have the same construction; and have a diameter of 0.4 – 1.2 mm (which sufficiently discloses the claimed about 0.3 to about 7 mm), see depiction below, and Col 3 lines 8-9; and an elongation at break of 2% – 8% (which meets the claimed no more than 15%) and tensile strength of 1300 MPa ≈ 1300N/mm2 (which meets the claimed of at least 350 N). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 18, modified Massie discloses a weft/synthetic pick has an elongation at break of 50%, see Col 3 line 8 and where acceptable tensile strength values thereof vary over a wide range as long as it is adequate to control the warp cords and possess the necessary minimum elongation, see Col 3 lines 15-20. Furthermore, with respect to the weft/synthetic pick materials: The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07. It being emphasized modified Massie does not limit the use of its cord material and explicitly discloses all of the claimed materials. Also, Applicant has not provided a conclusive showing of unexpected results to establish a criticality for the claimed pick cords (original disclosure simply includes a single example including the inventive pick cords- lack of comparative examples having non-inventive pick cords).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weft/synthetic pick in the claimed manner, as reasonably suggested by modified Massie to provide the tire with the aforementioned benefits. Moreover, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Claims 15, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Massie, II et al. (US 5,490,550 – of record), in view of Charles et al. (US 3,395,744 – of record), as applied to claim 12 above, and further in view of Kou et al. (WO 2019037150A1 – of record).
Regarding claims 15, 19, 21, while modified Massie discloses the synthetic pick cords have a diameter of 0.4 – 1.2 mm (which sufficiently discloses the claimed about 0.3 to 7 mm and 0.3 to about 0.8 mm), see Massie Col 3 lines 8-9; it does not explicitly disclose the spacing of the warp and weft cords.
Kou discloses a tire suitable for optimizing the belt layer stress. This includes having a woven steel belt structure whose strands thereof have a diameter of 0.10-0.60 mm, see page 24 – para. 10; and the distance between A-strands and B-strands is 5-10 times the diameter of the strands. Therefore, for a diameter of 0.3 mm the distance between the A-strands and B-strands is approximately 1.5 mm to 3.0 mm – (corresponds to the claimed steel warp cords and steel weft cords have a diameter of about 0.3 to about 7 mm and a spacing of about 0.3 to 4 mm). Likewise, Kou discloses the C-strand distance is 1.5-10 times the diameter of the C-strand. Therefore, for a diameter of 0.3 mm the distance between the C-strands is approximately 0.45 mm to 1.5 mm – (corresponds to the claimed pick cords having a diameter of about 0.3 to about 0.8 mm and a spacing of about 0.2 to 3.5 mm and any difference in the spacing of the steel warp cords and the spacing of the steel weft cords is no more than 10%; as a difference of 0.02 is less than 10% difference).
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ with sufficient specificity the prior art anticipates the claimed range, see MPEP § 2131.03(I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the woven layer of modified Massie to have space between the warp and weft elements in the claimed manner, as taught by Kou to provide the tire with a conventional woven layer suitable for optimizing belt layer stress as discussed by Kou, see page 24 – paragraph 10. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 17, 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Massie, II et al. (US 5,490,550 – of record), in view of Charles et al. (US 3,395,744 – of record), in view of Feijen (US 4,867,925 – of record).
Regarding claims 17, 26-33, Massie discloses a cut resistant pneumatic tire having a tread 18 – (corresponds to a vehicle tire). The tire to include the use of a carcass plies with at least one body ply 14, and a single brass coated steel wire 22, see FIG-2, 3, 5 and Col 3 line 9 – (construed as a single steel cord-containing belt ply) positioned radially inward of the tread 18 and radially outward of the carcass 14.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The single steel cord-containing wire 22 is rubber reinforced with steel warp cords bi-axially woven with steel weft cords, having a making an angle of bi-axial angle of about 30° to 89°, see Col 3 line 53 - (which sufficiently discloses the claimed about 25 to about 70 degrees).
Massie is silent regarding pick cords connecting the steel warp cords and steel weft cords and selected from the group consisting of polyester, nylon, aramid, rayon, and combinations thereof. However, it is well known in the art that weft cords are often referred to as pick cords and for the weft/pick to be formed of synthetic materials.
Charles discloses a woven fabric containing warp and weft threads, where the weft threads may also be referred to as pick or filling threads. And where the sole function of the weft threads is to hold the warp cords in their proper places, keeping the warp cords uniformly spaced and from touching one another, see Col 1 lines 23-32. Additionally, the weft threads are formable as a synthetic resin to include blends i.e. nylon and polyester, see Col 3 lines 21-36.
Feijen discloses it is known to use both nylon and polyester yarns in tire components; whereby the use of polyester cords (PET cords) in a wide variety of tire components, includes belt layers (Abstract and Column 15, Lines 1-7). Feijen further includes exemplary polyester cord constructions (PET) having an overall linear density of 2200 dtex and a load at 5% elongation that varies between approximately 33 N and 77 N (using linear density of 2200 dtex and 5%-LASE between 150 and 350 mN/tex) (Column 5, Lines 50-62). It is evident that cord constructions having 5%-LASE between 66N and 77N, for example, necessarily satisfy the claimed invention. Additional cord constructions can include significantly larger loads at 5% elongation (given that individual yarns can have 5%-LASE as large as 600 mN/tex and linear densities as large as 2500 dtex) (Column 5, Lines 7+). Feijen specifically states that such polyester cords have uniform molecular orientations and provide a desired modulus without a reduction in strength during processing variations (Column 3, Lines 34+). One of ordinary skill in the art at the time of the invention would have recognized such polyester cords as being "sufficiently strong to permit them to withstand the stresses and strains that will be imposed thereon during handling of the fabric for purposes of calendaring, bias cutting and splicing, and building of the actual tire belt structure". Furthermore, with respect to the limitations of claims 29-33 having nylon and hybrid cord materials: The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07. It being emphasized Nakasaki does limit the use of its cord material and explicitly discloses all of the claimed materials. Also, Applicant has not provided a conclusive showing of unexpected results to establish a criticality for the claimed pick cords (original disclosure simply includes a single example including the inventive pick cords- lack of comparative examples having non-inventive pick cords).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the woven layer of Massie to have pick cords as taught by Charles and where the pick cords have the claimed attributes, as taught by Feijen to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 2 that: Massie is not properly modified to incorporate the weft/pick of Charles. Notably, the Office has provided no explanation as to why one of skill in the art would incorporate weft threads that are used in a woven fabric with primary (warp) cords of synthetic material into a woven structure alleged to have steel warp and weft cords as disclosed in Massie.
Examiner’s Response #1
Examiner respectfully disagrees. In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is very well known in the art to provide tires with belt reinforcements of different materials. Especially in using synthetic materials as these materials increase the fuel economy of the vehicle by providing a lighter weight tire. Moreover, as to the Applicant’s mention of pantographic movement. It is emphasized all tire components experience some type of movement during the vulcanization process and providing Massie’s tire with synthetic pick/weft cords help to hold the woven structure together during the high heat and pressures exerted on the components during vulcanization. Furthermore, by choosing synthetic materials such as polyester and nylon and the like having elongation at break values as claimed and taught by Kimura; provides the woven belt structure with materials suitable for recoverability and heat resistivity as discussed by Kimura. Thus, Charles and Kimura enhance the belt structure of Massie by providing the belt with a stronger build able to withstand the vulcanization process of which Massie is concerned.
The rejections are maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749